Case 17-14337-elf       Doc 68      Filed 04/09/19 Entered 04/09/19 13:29:02                 Desc Main
                                    Document Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
    IN RE: Andread E. McNamee and Shawn C.
    McNamee                                           BANKRUPTCY CASE NUMBER
           Debtors.                                   17-14337/elf

    LoanCare, LLC as servicer for CIT Bank,           CHAPTER 13
    N.A.
         Movant,                                      11 U.S.C. § 362
    v.
                                                      April 9, 2019 at 9:30 am
    Andread E. McNamee and Shawn C.
    McNamee                                           Courtroom # 1
         Debtors/Respondents.

    William C. Miller, Trustee
          Additional Respondent.
                                              ORDER
                               9th day of ______________,
            AND NOW, this ______                April         2019, upon the consideration of the
   Motion of Movant for Relief from the Automatic Stay (the "Motion"), and the failure of Debtors
   to file an answer, appear or otherwise respond to the Motion, and for good cause shown, it is

          ORDERED that the automatic stay under 11 U.S.C. § 362, is MODIFIED to allow
   Movant, or its successors, if any, to proceed with its in rem rights under its loan documents for
   the property located at 659 Haunted Lane, Bensalem, PA 19020; and it is

          FURTHER ORDERED that Rule 4001(a)(3) is not applicable and Movant, or its
   successors, if any, may immediately implement this order.




                                       ______________________________________
                                        ERIC L. FRANK
                                        U.S. BANKRUPTCY JUDGE
